Title: From Thomas Jefferson to George Meade, 13 March 1800
From: Jefferson, Thomas
To: Meade, George



Dear Sir
Philadelphia Mar. 13. 1800.

I should with great pleasure have accomodated you with the notes mentioned in your letter had it been in my power, and should have reposed entire confidence in your engagement to furnish their amount when necessary. but the course of our business in Virginia is this. the supplies of the year furnished by our merchant are to be paid out of the crop of the year. if he does not buy it, still it’s proceeds are engaged to him. the notes therefore on the sale of my tobo. go to my merchant, & he uses them for his own purposes. his indulgence is considered as sufficiently extended in allowing us to sell on good credit in order to get a good price. persuaded that you will see in this state of things that these notes are no otherwise in my power than as in trust for another, and entirely in his power, I conclude with assurances of respect & esteem from Dear Sir
Your most obedt. Servt

Th: Jefferson

